DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cover region is arranged coplanar to an upper side of the housing and the connecting region is arranged coplanar to a lateral face of the housing of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. [U.S. 2019/0288453] in view of Roussel et al. [U.S. 2006/0048598].
Regarding claim 1, Blake discloses a housing for a motor vehicle, the housing comprising: a connecting region (fig. 1; inside space of 110) formed as an opening (fig. 6a; inside space of 110 is the opening to 644) in the housing (fig. 6a; 644); a seal (fig. 1; 104) that seals the connecting region (inside space of 110); and a flexible connecting element (fig. 1; 120) that is connected to an interior (fig. 6a; conductive cores of 120 will connect with internal electronics of 644) of the housing (644) by the connecting region (inside space of 110), wherein the seal (104) is formed as a sealing grommet (104) that engages over the connecting region (inside space of 110) and is removably connected to the housing (644).
Blake does not disclose wherein the flexible connecting element passes through a wall of the sealing grommet and into the opening of the housing when the sealing grommet is connected to the housing.
However Roussel teaches wherein the flexible connecting element (fig. 5; 58) passes through a wall (fig. 5; 82) of the sealing grommet (fig. 6; 90) and into the opening (fig. 6; 23, 33) of the housing (fig. 5; 24) when the sealing grommet (90) is connected to the housing (24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the flexible connecting element passes through a wall of the sealing grommet and into the opening of the housing when the sealing grommet is connected to the housing as suggested by Roussel for the benefit of providing an improved seal in order to provide effective protection against the ingress of dust, moisture, etc. to the interior of a housing.

	Regarding claim 2, Blake modified by Roussel has been discussed above. Blake discloses wherein a sealing flange (fig. 1; 110) that surrounds the connecting region is provided for connecting the sealing grommet (104).

	Regarding claim 3, Blake modified by Roussel has been discussed above. Blake discloses wherein the sealing flange (110) and the sealing grommet (104) comprise a three-dimensional extension (110 and 104 together are three-dimensional).

	Regarding claim 4, Blake modified by Roussel has been discussed above. Blake discloses wherein the sealing grommet (104) comprises a cover region-(fig. 4; top surface of 444 that covers 122) and a connecting region (fig. 4; side surfaces 444 that are orthogonal to the top surface) that protrudes therefrom at an angle (orthogonal angle).

	Regarding claim 5, Blake modified by Roussel has been discussed above. Blake discloses wherein the connecting region (side surfaces 444 that are orthogonal to the top surface) comprises a tube extension (fig. 4; section of 444 that covers 120).

Regarding claim 7, Blake modified by Roussel has been discussed above. Blake discloses wherein the sealing flange (110) comprises a cover flange (fig. 1; flat surface of the interior space of 110) and a connecting flange (fig. 1; 116) that is connected thereto at an angle (orthogonal angle).

	Regarding claim 8, Blake modified by Roussel has been discussed above. Blake discloses wherein the connecting flange (116) comprises a plug receptacle (fig. 1; 118, 118 is a female contact) on the sealing grommet (104) for a plug plate (fig. 4; 128).

	Regarding claims 13 and 14, Blake discloses all of the claim limitations except wherein the cover region is arranged coplanar to an upper side of the housing and the connecting region is arranged coplanar to a lateral face of the housing [claim 13]; wherein the flexible connecting element extends from the lateral face of the housing [claim 14].
	Regarding claims 13 and 14, Roussel teaches wherein the cover region (fig. 6; 75) is arranged coplanar to an upper side (fig. 5; 37) of the housing (24) and the connecting region (fig. 5; surface of 82 that pressed against the walls of 33) is arranged coplanar to a lateral face (fig. 5; 24a) of the housing (24); wherein the flexible connecting element (58) extends from the lateral face (24a) of the housing (24).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the cover region being arranged coplanar to an upper side of the housing and the connecting region is arranged coplanar to a lateral face of the housing and the flexible connecting element extending from the lateral face of the housing as suggested by Roussel for the benefit of providing an improved seal in order to provide effective protection against the ingress of dust, moisture, etc. to the interior of a housing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. [U.S. 2019/0288453] and Roussel et al. [U.S. 2006/0048598] as applied to claim 5 above, and further in view of Dittman et al. [U.S. 4,702,710].
Blake and Roussel disclose all of the claim limitations except wherein the tube extension comprises concertina-like bulges for sealing the flexible connecting element that passes through said tube extension over a variable length.
However, Dittman teaches wherein the tube extension (fig. 2; 44, 46) comprises concertina-like bulges (see fig. 2) for sealing the flexible connecting element (fig. 2; 20) that passes through said tube extension (44, 46) over a variable length (46 allows sections 48 and 44 to be retracted relative to each other while still covering 20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the tube extension comprises concertina-like bulges, preferably for sealing the flexible connecting element that passes through said tube extension over a variable length as suggested by Dittman for the benefit of providing improved flexibility to a sealing mechanism of a cable to allow the cable to be used with different sized work spaces.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. [U.S. 2019/0288453] and Roussel et al. [U.S. 2006/0048598] as applied to claims 1 and 4 above, and further in view of Goodfellow et al. [U.S. 2020/0274292].
Regarding claims 9 and 10, Blake and Roussel disclose all of the claim limitations except wherein the cover region of the sealing grommet engages over the cover flange and the connecting region engages over the connecting flange [claim 9]; wherein the sealing grommet comprises at least one handling lug [claim 9].
Regarding claims 9 and 10, Goodfellow teaches the cover region (fig. 2a; 104) of the sealing grommet (fig. 2a; 106-109 and fig. 2b; 128) engages over the cover flange (fig. 3; 141) and the connecting region (fig. 3; 118, 119, 114, 115) engages over the connecting flange (fig. 3; inside flange of 133); wherein the sealing grommet (106-109, 128) comprises at least one handling lug (128, 128 handles and holds 105 of fig. 2b in place, see fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the cover region of the sealing grommet engages over the cover flange and the connecting region engages over the connecting flange and the sealing grommet comprises at least one handling lug as suggested by Goodfellow for the benefit of improving the mechanical strength between two connectors in order to avoid unwanted disengagement.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. [U.S. 2019/0288453] and Roussel et al. [U.S. 2006/0048598] as applied to claim 5 above, and further in view of Shain [U.S. 2019/0312385].
Blake and Roussel disclose (Blake) wherein the opening (inside space of 110) extends inwardly into the housing (644) from an outer annular surface (outer surface of 644) of the housing (644).
Blake and Roussel do not disclose an outer planar surface of the housing.
However Shain teaches an outer planar surface (fig. 1; outer surfaces of 50) of the housing (fig. 1; 52).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an outer planar surface of the housing as suggested by Shain since the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and also for the benefit of having an improved shape for easy storage of a housing.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not solely rely on the Blake reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/               Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831